       Case 3:20-cv-00187-DPM Document 3 Filed 09/30/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LEROY JOHNSON                                                PLAINTIFF

v.                         No. 3:20-cv-187-DPM

ANGELA DEPRIEST, Factory Worker;
VINCENT SCATIGNA, Patrolman,
Osceola Police Dept.; JOSEPH WHITE,
Detective, Osceola Police Dept.; RONNIE
WILLIAMS, Detective, Osceola Police Dept.;
GLENN DUNN, Patrolman, Osceola Police
Dept.; CATHERINE DEAN, Prosecutor; JOHN
WELDON, Lieutenant, Osceola Police Dept.;
JUSTIN FAULKNER, Patrolman, Osceola Police
Dept.; DAVID BURNETT, Prosecutor; BOBBY
MOREIRA, Osceola Police Dept.                            DEFENDANTS

                                 ORDER
     1.    Johnson's application to proceed in forma pauperis, Doc. 1, is
granted. His fixed expenses exceed his reported social security income.
His only assets are a couple of vehicles.
     2.    The     Court     must     screen     Johnson's      complaint.
28 U.S.C. § 1915(e)(2). Johnson says that he and his neighbor, Angela
Depriest, have a tense relationship, which has resulted in reports by
each against the other to the Osceola police department. According to
Johnson, he has been ordered to appear on a harassment charge filed
by Depriest, but neither the police department nor the prosecuting
         Case 3:20-cv-00187-DPM Document 3 Filed 09/30/20 Page 2 of 3



attorney's office has pursued his similar complaints made against
Depriest. Johnson brings this lawsuit under 42 U.S.C. § 1983 alleging
that various police officers and prosecutors discriminated against him
by not investigating his complaints. He also sued Depriest. Johnson
says that his son's uncle, Edward Lee Brown, has sued the police
department. Johnson believes that the department and the prosecutor
are ignoring his complaints in retaliation for Brown's lawsuit.
     3.      Johnson has failed to state a claim against Depriest. She is a
private citizen, not a state actor. And Johnson has not pleaded any facts
indicating that she has a mutual understanding with the police
department or the prosecutor to deprive Johnson of a constitutional
right. Sanders v. City of Minneapolis, Minn., 474 F.3d 523, 527 (8th Cir.
2007).
     4.      Johnson has no constitutional right to compel a police
investigation or a prosecution. Linda R.S. v. Richard D., 410 U.S. 614,619
(1973). Further, he has not alleged any particulars showing that either
the police department or prosecutor was acting under a policy or
custom of ignoring some complaints. Monell v. Dept. of Social Servs., 436
U.S. 658, 691 (1978).
     5.      Johnson has an equal protection claim. He says he has been
treated differently than Depriest, his similarly situated neighbor. And
he offers a plausible explanation:          his extended family member's
lawsuit against the department.

                                      -2-
      Case 3:20-cv-00187-DPM Document 3 Filed 09/30/20 Page 3 of 3



     6.   The Clerk should prepare and deliver summons along with
copies of the complaint and this Order to the U.S. Marshal for service
on all defendants but Depriest without prepayment of fees and costs or
security. The Osceola police department defendants should be served
at 401 W. Keiser Ave., Osceola, AR 72370. The prosecutors should be
served at P.O. Box 552, Osceola, AR 72370.
     So Ordered.


                                 D.P. Marshall Jr f
                                 United States District Judge




                                   -3-
